Case 0:19-cv-60487-RKA Document 144 Entered on FLSD Docket 04/03/2020 Page 1 of 6



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                               CASE NO. 0:19-cv-60487-RKA/PMH
  ______________________________
  SOLU-MED, INC.,

                 Plaintiffs,
  vs.

  YOUNGBLOOD SKIN CARE
  PRODUCTS LLC,

              Defendant.
  ________________________________/

     PLAINTIFF’S RESPONSE TO DEFENDANT’S STATEMENT OF ADDITIONAL
   UNDISPUTED MATERIAL FACTS IN OPPOSITION TO PLAINTIFF'S MOTION FOR
                      PARTIAL SUMMARY JUDGMENT

         Plaintiff SOLU-MED, INC. (“Solu-Med”), respectfully submits the following Response to
  Defendant’s Statement of Additional Undisputed Material Facts in Opposition to Solu-Med's
  Motion for Partial Summary Judgment pursuant to Rule 56 of the Federal Rule of Civil Procedure
  and Local Rule 56.1(a) of the United States District Court for the Southern District of Florida.
         19.     Partially disputed. Youngblood's ("YB") 30-day return warranty was limited to
  purchases from its website only; authorized sellers were excluded pursuant to YB’s own statements
  on its website. (www.YBskin/pages/returns; ECF No. 128-5)
         20.     Disputed. Deposition references to D.E. 113-1 cited by Defendnant do not support
  the statements and diversion is not unlawful. See Allison v. Vintage Sport Plaques, 136 F.3d 1443,
  1447-48 (11th Cir. 1998).
         21.     Disputed. Amazzia was hired to get rid of unauthorized sellers by filing counterfeit
  complaints with Amazon against them. (D.E. 113-3 at 27; 13-25,,28:4-25, 39:1-15).
         22.     Disputed. Defendant’s enumerated subsections (1), (3), (4), (7), (8), and (11) are
  not “quality controls” in that they do nothing to further the quality of a product.    Defendant’s
  enumerated subsection (5), (9), (10, and (12) are marginal as to whether or not they are actually
  quality controls. For instance, subsection (12) relates to warranty and return claims but simply
  disclaims essentially all warranty obligations Youngblood owes to its distributors for customer
Case 0:19-cv-60487-RKA Document 144 Entered on FLSD Docket 04/03/2020 Page 2 of 6



  returns. Regardless, the distribution agreement speaks for itself as to whether quality controls
  exist.
                                        Amazon's Guidelines
           23.    Disputed. Document speaks to itself. Editorial comments are to be disregarded.
           24.    Disputed. Document speaks to itself. Editorial comments are to be disregarded.
           25.    Disputed. Document speaks to itself. Editorial comments are to be disregarded.
           26.    Disputed. Document speaks to itself. Editorial comments are to be disregarded.
           27.    Disputed. The statement does not express the full text of the document referenced
  and should be disregarded.
           28.    Disputed. Plaintiff did not require YB’s permission to sell its products.
           29.    Undisputed.
           30.    Disputed. Distorts the record reference as to “purported Youngblood products”
  and the products contained Amazon's return guarantee. (ECF No. 113-5, p. 11-12 ECF No. 113-
  5, p. 45:6-12, 48:4-25, 49:1-2, 18-23, and 157:5-15).
           31.    Undisputed
           32.    Disputed. The statement is not supported by the record it references and
  Youngblood products are not sold through Solu-med’s store front, instead they are sold through
  Amazon’s FBA program with Solu-med. (ECF No. 113-5, 48:6-25, 49:1-2, 18-22).
           33.    Undisputed.
           34.    Undisputed.
           35.    Disputed. ECF No. 113-5 at 57:1-7 does not reflect the statements contained in
  paragraph 35.
           36.    Disputed. ECF No. 68:3-8, 10-25 does not reflect the statements contained in
  paragraph 16. Further, the statement “product is inauthentic and counterfeit if the product is
  being sold as new without a warranty” is not stated in any of the exhibits they referenced, and is
  an improper citation (notice there is no pinpoint to any of voluminous exhibits referenced in
  Defendant’s statement of facts).
           37.    Disputed. Distorts the record reference as to the source of
  Youngblood products. (ECF No. 113-8, p. 33:8-34:1, 37:19-38:19).
           38.    Undisputed.
           39.    Undisputed.


                                                   2
Case 0:19-cv-60487-RKA Document 144 Entered on FLSD Docket 04/03/2020 Page 3 of 6



          40.         Undisputed.
          41.         Disputed. Weinstein was aware of Amazon guidelines on listing products on
  Amazon. (ECF No. 113-7, p. 10:15-19, 13:6-19)
          Prior Complaints to Amazon about Solu-Med’s Sale of Products
          42.         Disputed.     Inadmissible; lacks trustworthiness as to the source and the
  content. Federal Rules of Evidence (FRE 803(6)(E))
          43.         Disputed. Inadmissible; lacks trustworthiness as to the source and the content.
  (FRE 803(6)(E))
          44.         Disputed. Inadmissible; lacks trustworthiness as to the source and the content.
  (FRE 803(6)(E))
          45.         Disputed. Inadmissible; lacks trustworthiness as to the source and the content.
  (FRE 803(6)(E))
          46.         Disputed. Inadmissible; lacks trustworthiness as to the source and the content.
  (FRE 803(6)(E))
          47.         Disputed. Inadmissible; lacks trustworthiness as to the source
  and the content. (FRE 803(6)(E))
          48.         Disputed. (Inadmissible; lacks trustworthiness as to the source and the content.
  FRE 803(6)(E))
           49.        Disputed in part. The deposition testimony of Goodson does not support the
  statement “Solu-Med’s pattern and practice was not to respond to Amazon’s policy warnings
  violations . . .”
          50.         Disputed. Solu-Med did respond to Amazon by filing threePlans of Action which
  are referred to in Defendant’s Statement of Additional Undisputed Facts, as well as communicating
  with Youngblood requesting a retraction. (ECF No. 1-8, p. 17).
                             Amazon Deactivates Solu-Med's Store
          51.         Disputed.     The statement omits material predicate questions and answers. (ECF
  No 113-3 at 37:9-25; 38:1-2, 10-14). Plaintiff further disputes Amazzia’s determination that the
  products were inauthentic and counterfeit in that the deposition extracts referred to were Amazzia’s
  self-serving conclusions based on Amazzia’s interpretations of Amazon’s policies.
          52.         Disputed. The correct date is November 11, 2018, and Youngblood had no
  evidentiary basis for stating that the Youngblood product at issue was counterfeit.


                                                       3
Case 0:19-cv-60487-RKA Document 144 Entered on FLSD Docket 04/03/2020 Page 4 of 6



         53.     Disputed. The correct date is November 11, 2018, and Youngblood had no
  evidentiary basis for stating that the Youngblood product at issue was counterfeit.
         54.     Disputed. Youngblood’s complaints of November 11, 2018 and November 13,
  2018 were the same regarding the Youngblood products with different ASIN’s.
         55.     Disputed. Youngblood’s complaints of November 11, 2018 and November 13,
  2018 were the same regarding the Youngblood products with different ASIN’s.
         56.     Disputed. The date is November 13, 2018 not November 12, 2018. Youngblood’s
  complaints of November 11, 2018 and November 13, 2018 were the same regarding the
  Youngblood products with different ASIN’s. Youngblood had no evidentiary basis for stating that
  the Youngblood product at issue was counterfeit.
         57.     Disputed. Youngblood’s complaints of November 11, 2018 and November 13,
  2018 were the same regarding the Youngblood products with different ASIN’s. Youngblood had
  no evidentiary basis for stating that the Youngblood product at issue was counterfeit.
         58.     Disputed. Youngblood’s complaints of November 11, 2018 and November 13,
  2018 were the same regarding the Youngblood products with different ASIN’s.
         59.     Disputed. Kellon Goodson of Solumed had several phone calls with Amazon
  regarding the Youngblood counterfeit notice, including the November 13, 2018 notice. (ECF No.
  113-5, p. 108:3-23; 114:21-25).
         60.     Undisputed.
         i.      Solu-Med’s First Plan of Action
         61.     Undisputed.
         62.     Undisputed.
         63.     Disputed in part. Solu-med did not review Youngblood’s limited warranty because
  it was not listed on any of the product, product packaging, or the home page of Youngblood’s
  website www.ybskin.com.
         64.     Disputed. The statement misstates the language in Exhibit 113-19 as to Amazon’s
  request for the rights owner’s retraction and proof of authenticity as being in the conjunctive. The
  clear understanding as to the options of the Seller for responding is that the requests are mutually
  exclusive. Primarily, a retraction by the rights owner being the operative choice for Amazon to
  relist. (ECF No. 113-14; ECF No. 113-15).




                                                   4
Case 0:19-cv-60487-RKA Document 144 Entered on FLSD Docket 04/03/2020 Page 5 of 6



         ii.     Solu-Med’s Second Plan of Action
         65.     Undisputed.
         66.     Disputed in part.    Youngblood fails to mention Kellon Goodson contacting
  Youngblood on several occasions. (ECF No. 113-5 p.118:19-120:22).
         67.     Disputed in part. Misstates Amazon’s request for additional
  information by omitting the wording of Exhibit 113- 21, Paragraph 2, the request for “A valid
  retraction sent to Amazon directly from the original rights owner”. For further information, see
  response to Paragraph 64.
         iii.    Solu-Med’s Third Plan of Action
         68.     Disputed. The statement omits that portion of Exhibit 113- 22, Paragraph 2(III)
  reflecting early attempts by Solu-Med to obtain a retraction from rights owner. Youngblood has
  no evidentiary basis to claim that the invoices sent to Amazon were not genuine.
         69.     Disputed. Statements misstate the record by offering unsupported testimony of
  counsel as follows, “Rather, all Solu-Med did was look at the product to determine whether the
  ASIN number matched to Amazon’s ASIN for the product, which is not a way to determine
  authenticity of the product.” (ECF No.113-4, p: 31:14-32:8, 33:8-17: 37:19-38:19);
         70.     Undisputed.
         71.     Disputed. Invoice reflected that Youngblood products were obtained from QMED,
  who obtained them from Innopex. (ECF No.113-23). In addition, Solu-med has internal policies
  for listing product, they just were not in writing as it was all done by one person. (ECF No. 113-
  4 p. 61:16-62:21)
         72.     Disputed in part. Misstates Amazon’s request by omitting the wording of ECF No.
  113-24, Paragraph 2, the request for “A valid retraction sent to Amazon directly from the original
  rights owner.” For further information, see response to Paragraph 64.
         73.     Disputed. Misstates Amazon’s request by using conjunctive that Solu-med was
  required to provide both a valid retraction and proof of authenticity. For further information, see
  response to Paragraph 64.
         74.     Disputed.     ECF No. 113-27 does not support the statement.          Rather, it is
  unsupported testimony by counsel. See Paragraphs 66 and 69 of Defendant’s Additional Statement
  of Undisputed Fact (ECF No. 118) where it alleges that Solu-Med never contacted them directly
  refutes this statement.


                                                  5
Case 0:19-cv-60487-RKA Document 144 Entered on FLSD Docket 04/03/2020 Page 6 of 6



         75.    Disputed in part.    Misstates Amazon’s request for additional information by
  omitting the wording of ECF No. 113-28, Paragraph 2, the request for “A valid retraction sent to
  Amazon directly from the original rights owner.”
         76.    Undisputed.
         77.    Disputed. The statement is not supported by the record reference as the testimony
  of Goodson does not refer to the Amazon FBA program. Rather, it is unsupported testimony of
  counsel. Solu-Med’s storefront was totally shut down for selling counterfeit Youngblood products
  and was not able to participate in any Amazon program, including the FBA program that was the
  way it shipped YB products. (ECF No. 113-5 at 41:2-42:6; 45:10-12; 48:17-25; 49; ECF No. ).
  Respectfully submitted,

  /s/ Kelsey K. Black
  Kelsey K. Black, Fla. Bar. No. 078925
  Black Law P.A.
  1401 E. Broward Blvd., Ste. 204
  Fort Lauderdale, FL 33301
  Telephone: (954) 320-6220
  Facsimile: (954) 320-6005
  Email: kelsey@kkbpa.com

   and

  Stanley R. Goodman, Esq. (admitted pro hac vice)
  Goodman & Saperstein
  666 Old Country Road, Suite 200
  Garden City, NY 11530
  Telephone: (516) 227-2100
  Facsimile: (516) 227-2108
  Email: gsesq600@aol.com




                                                 6
